Citation Nr: 0410458	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-12 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a total disability evaluation based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active service from June 1941 to October 1945.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This case was previously before the Board in June 
2003.  

In December 2003 the veteran appeared and testified at a personal 
hearing before the undersigned Acting Veterans' Law Judge at the 
RO.  A transcript of that hearing is of record.

The veteran submitted a motion to advance his case on the docket 
in April 2004.  The veteran's motion was granted and he was 
notified of that action on April 14, 2004.


FINDING OF FACT

The veteran's service-connected disability renders him incapable 
of engaging in substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability evaluation based on individual 
unemployability due to service-connected disability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16 
(2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the following decision, there is no prejudice to the 
veteran by the Board proceeding with the issue of entitlement to a 
TDIU at this time without reviewing the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 
5103A; 38 C.F.R. §§ 3.102, 3.159.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result of 
a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and there 
is sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 
4.16(a).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

The veteran's service-connected disability (status post residuals 
of a gastrectomy) is rated as 60 percent disabling, and the 
percentage requirements for consideration of a TDIU rating are 
satisfied.  To assign a total rating, however, there also must be 
a finding that the veteran is unable to secure or follow a 
substantially gainful occupation due to service-connected 
disability.  Marginal employment is not considered substantially 
gainful employment. 38 C.F.R. § 4.16(a) (2003).

The veteran's employment history, vocational attainment, and 
education are factors that the Board must consider in a claim for 
TDIU.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  
When considering such factors in this case, and upon reviewing the 
comments from the December 2002 VA examiner, the Board finds that 
the evidence reflects that the veteran is, at best, capable of 
obtaining or maintaining only marginal employment due to his 
service-connected disability.

While the December VA 2002 examiner noted that the veteran was 
unable to engage in strenuous activity but was able to perform 
sedentary type of work, the Board here observes that the record 
does not indicate that the veteran has ever performed sedentary 
work or has the skills necessary to perform sedentary work.  The 
record reveals that the veteran was born in October 1914, has only 
an eighth grade education, and was last employed in 1973 as a 
metal roller and cutter.  Not only is there no indication that the 
veteran has previously performed sedentary work, there is also no 
evidence in the file that shows that the veteran (especially when 
considering the veteran's eighth grade education) would be able to 
engage in sedentary work that would earn him more than the poverty 
threshold for one person. 

For the year September 2001 to September 2002 the U. S. Department 
of Commerce, Bureau of the Census, determined that an annual 
income of $9,214 was the poverty threshold for one person.  M21-1, 
Part VI, Chapter 7, Addendum A.  Since it appears that the 
veteran's annual income could not exceed the amount established by 
the U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person, the veteran (if able to obtain 
employment) would be considered to be engaged in only marginal 
employment, which is not considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

While the December 2002 VA examiner noted that the veteran could 
perform sedentary work, the examiner states, "the c-file and 
medical records were not available for [the] evaluation."  It is 
clear from reviewing the medical evidence of record (constant 
stomach pain, frequent diarrhea and constipation) that the veteran 
would only be able to obtain and maintain such employment if 
special considerations were granted to him by a sympathetic 
employer.  In fact, the veteran has testified that he tried on 
several occasions to obtain employment after 1973 but was unable 
to hold any jobs due to stomach problems.  At any rate, any 
employment that the veteran could perform would clearly only be 
marginal employment, which cannot be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

As such, the evidence supports the veteran's claim for a total 
rating based on individual unemployability due to his service-
connected disability.

ORDER

Entitlement to a total disability evaluation based on individual 
unemployability by reason of service-connected disability is 
granted.




	                        
____________________________________________
	Ronald W. Scholz
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



